Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Applicant’s cancellation of claims 10-27 before this first office action are acknowledged. 
Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a method for identifying hidden content, classified in G06Q30/0248.
II. Claims 5-7, drawn to a method for identifying hidden content, classified in G06Q30/0248.
III. Claims 8-9, drawn to a method for identifying hidden content, classified in G06Q30/0248.
The inventions are independent or distinct, each from the other because:
	Inventions I-III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed (1) are either not capable of user together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do 
	a. 	Invention I and Invention II-  Invention I does not require the limitations of analyzing code for a digital display page by performing a geometric analysis of a location of an object to identify whether the object is within a viewable portion of the digital display page, performing a resource-based analysis to measure computer resources in use to determine whether the object is being prepared for display, and when an object is identified as viewable based on the geometric analysis while at the same time considered not viewable based on the resource based analysis, the object and digital display page are classified as invisible in Invention II.  Invention II does not require the limitations of analyzing rendered code for a digital display page to identify objects, extracting graphic images displayed in the objects, creating a repository of the graphic images, saving a rendered version of the digital display page as an image, identifying visible images, and marking the remaining images as “invisible”; and classifying the digital display page based on the marked images in Invention I. 
	b.	Invention I and Invention III- Invention I does not require the limitations of performing a plurality of analyses on a digital display page to determine whether the digital display page includes content is hidden, wherein each analysis may determine a different result based on whether content in the digital display is delivered but hidden; comparing the resulting determinations of the analyses; when the analyses all determine that the content is not hidden, classifying the digital display page as not 
	c. 	Invention II and Invention III- Invention II does not require the limitations of performing a plurality of analyses on a digital display page to determine whether the digital display page includes content is hidden, wherein each analysis may determine a different result based on whether content in the digital display is delivered but hidden; comparing the resulting determinations of the analyses; when the analyses all determine that the content is not hidden, classifying the digital display page as not including hidden content; and when at least one analysis determines that the content is not hidden and at least one analysis determines that the content is hidden, classifying the digital display page as including hidden content in Invention III.  Invention III does not require the limitations of analyzing code for a digital display page by performing a geometric analysis of a location of an object to identify whether the object is within a viewable portion of the digital display page, performing a resource-based analysis to measure computer resources in use to determine whether the object is being prepared for display, and when an object is identified as viewable based on the geometric 
3.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search- (e.g. search different electronic resources or employing different search queries) 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
4.	A telephone call was made to Ryan Varnum on 1/25/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621